This is an appeal by the claimant from a decision of the Unemployment Insurance Appeal Board which determined she was disqualified from benefits on the ground she had voluntarily left her employment without good cause. The claimant states the issue as “Did I quit my job or was I fired?” From the record it appears that the claimant might have misunderstood the events of the day that she left her employment and thought she was fired. To the contrary, there is other testimony and statements in the record that she quit her job because of dissatisfaction over pay raises. This factual dispute was decided by the board and we cannot disturb such finding. (Matter of Genza [Catherwood], 16 A D 2d 997.) Decision unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.'